The opinion of the court was delivered by
Scott, C. J.
This action is similar to' that of Brown v. Elwell, ante, p. 442, but the appeal presents one other question not passed upon in that case. Appellant contends that there was no sufficient proof of incorporation, the only proof introduced thereon being a certified copy of an act of the legislature of the state of Hew Hampshire ineorporat*447ing the plaintiff. It is contended that the plaintiff should have gone further and shown an acceptance of the charter. It is conceded that such acceptance might he shown by the books of plaintiff formally accepting the grant, or by user. In view of this, it seems to us that the purchase and taking of the assignment of the note and mortgage sued on and the bringing of the suit are all acts of user sufficient to indicate an assertion of corporate functions. The possession of the note and mortgage with the proof of the indorsement of the note and assignment of the mortgage from the lombard Investment Company to the plaintiff, in its corporate name, proves prima facie that they were purchased by the plaintiff in a corporate capacity. This is sufficient to sustain the judgment of the court, without considering other grounds urged by the respondent in support of it.
Affirmed.
Anders, Dunbar and Reavis, JJ., concur.